DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kiri Sharon and Matthew Turk on 06/17/21.
The application has been amended as follows: 
In the claims:
1. (Currently Amended) A control device of a fuel injector, comprising:
a valve;
a coil which generates a magnetic attraction force to attract a movable member which drives the valve;
a first voltage source;
a low-voltage source which is the first voltage source; and
a high-voltage source of which a voltage value is higher than the low-voltage source, 
wherein the control device is configured to apply a voltage to the coil on the basis of an injection pulse, cause a drive current to flow to the coil until the drive current becomes a maximum current to attract the movable member, and drive the valve to inject fuel, 
wherein, before the injection pulse is stopped, the control device is configured to detect the drive current flowing to the coil or a voltage of the first voltage source, and, in a case where the detected drive current or the detected voltage is equal to or less than a setting, correct a width of the injection pulse or 
wherein, after the drive current flowing to the coil reaches the maximum current and before the injection pulse is stopped, the control device is configured to detect the drive current flowing to the coil or a voltage of the low-voltage source, and, in a case where the detected drive current or the detected voltage is equal to or less than the setting, correct a width of the injection pulse or an injection pulse different from the injection pulse to be long.  

2. (Canceled)  

3. (Currently Amended) A control device of a fuel injector, comprising:
a valve;
a coil which generates a magnetic attraction force to attract a movable member which drives the valve;
a first voltage source;
a low-voltage source; and 
a high-voltage source which is the first voltage source and has a voltage value higher than the low-voltage source, 
wherein the control device is configured to apply a voltage to the coil on the basis of an injection pulse, cause a drive current to flow to the coil until the drive current becomes a maximum current to attract the movable member, and drive the valve to inject fuel, 
wherein, before the injection pulse is stopped, the control device is configured to detect the drive current flowing to the coil or a voltage of the high-voltage source, and, in a case were the detected drive current or the detected voltage is equal to or less than [[the]]a setting, correct a width of the injection pulse or an injection pulse different from the injection pulse to be long.

4. (Currently Amended) The control device of the fuel injector according to claim [[1]]6, 
the voltage of the first voltage source, and, in a case where the detected drive current or the detected voltage is equal to or less than the setting, apply [[a]]the voltage from the other voltage source to the coil.

5. (Currently Amended) The control device of the fuel injector according to claim 1, further comprising:
a drive IC which controls [[a]]the drive current flowing to the coil, 
wherein the drive IC is configured to detect the drive current flowing to the coil or the voltage of the first voltage source, and correct a width of the injection pulse or an injection pulse different from the injection pulse to be long.

6. (Currently Amended) A control device of a fuel injector, comprising:
a valve; 
a coil which generates a magnetic attraction force to attract a movable member which drives the valve; and
a first voltage source, wherein the control device is configured to apply a voltage to the coil on the basis of an injection pulse, cause a drive current to flow to the coil until the drive current becomes a maximum current to attract the movable member, and drive the valve to inject fuel; 
a controller which transmits an injection pulse signal; and
a drive circuit which is configured by hardware different from the controller, and includes a switching element, a drive current control circuit which controls the switching element according to the injection pulse signal from the controller to generate the drive current, and a detector which detects the drive current flowing to the coil or [[the]]a voltage of the first voltage source, 
wherein the drive current control circuit of the drive circuit performs correction to lengthen a width of the injection pulse or an injection pulse different from the injection pulse in a case where the drive current or the voltage detected by the detector is equal to or less than a setting, or applies 

7. (Currently Amended) The control device of the fuel injector according to claim 3, further comprising:
a drive IC which controls [[a]]the drive current flowing to the coil,
wherein the drive IC is configured to detect the drive current flowing to the coil or [[the]]a voltage of the first voltage source, and correct a width of the injection pulse or an injection pulse different from the injection pulse to be long.

Allowable Subject Matter
Claims 1 and 3-7 are allowed.
The following is an Examiner’s statement of reasons for allowance:
HATANAKA (US 2015/0377176) is considered to be the closest prior art of record.
Regarding claim 1, HATANAKA discloses a control device of a fuel injection device, comprising: 
a valve (300); 
a coil (303) which generates a magnetic attraction force (0035 lines 1-2) to attract a movable member (304) which drives the valve; and 
a low-voltage source (100) which is a voltage source (100); and
a high-voltage source (250) of which a voltage value is higher than the low-voltage source (implied);
wherein the control device is configured to apply a voltage (e.g. VB, VH in Fig. 4) to the coil on the basis of an injection pulse (Fig. 4), cause a drive current (Fig. 4) to flow to the coil until the drive current becomes a maximum current (at t2) to attract the movable member, and drive the valve to inject fuel.
The prior art fails to teach or render obvious the claim limitation “wherein, before the injection pulse is stopped, the control device is configured to detect the drive current flowing to the coil or a voltage of the first voltage source, and, in a case where the detected drive current or the detected voltage is equal 
Regarding claim 3, HATANAKA discloses the control device of a fuel injection device, comprising: 
a valve (300); 
a coil (303) which generates a magnetic attraction force (0035 lines 1-2) to attract a movable member (304) which drives the valve; and 
a first voltage source (250);
a low-voltage source (100); and 
a high-voltage source (250) which is the first voltage source and has a voltage value higher than the low voltage source (implied);
wherein the control device is configured to apply a voltage (e.g. VH or VB in Fig. 4) to the coil on the basis of an injection pulse (Fig. 4), cause a drive current (Fig. 4) to flow to the coil until the drive current becomes a maximum current (e.g. at t2) to attract the movable member, and drive the valve to inject fuel.
The prior art fails to teach or render obvious the claim limitation “wherein, before the injection pulse is stopped, the control device is configured to detect the drive current flowing to the coil or a voltage of the high-voltage source, and, in a case were the detected drive current or the detected voltage is equal to or less than a setting, correct a width of the injection pulse or an injection pulse different from the injection pulse to be long” in the manner defined in the instant amended claim 3.
Regarding claim 6, HATANAKA discloses a control device of a fuel injection device, comprising:
a valve (300); 
a coil (303) which generates a magnetic attraction force (0035 lines 1-2) to attract a movable member (304) which drives the valve; and 

a controller (240) which transmits an injection pulse signal (injection pulse, 0033 line 8); and 
a drive circuit (components of 200 other than 240, Fig. 1) which is configured by hardware different from the controller (Fig. 1; 0033 lines 15-16), and includes a switching element (FETs 201, 211, 221), a drive current control circuit (230) which controls the switching element according to the injection pulse signal from the controller to generate the drive current (0033 lines 1-3 and 11-13), and a detector (230, note that under 112f Applicant’s drive IC 502 is both the drive current control unit and the detection unit) which detects the drive current flowing to the coil (0033 lines 1-2) or a voltage of the first voltage source (optional limitation).
The prior art does not disclose or render obvious the claim limitation “wherein the drive current control circuit of the drive circuit performs correction to lengthen a width of the injection pulse or an injection pulse different from the injection pulse in a case where the drive current or the voltage detected by the detector is equal to or less than a setting, or applies a voltage to the coil from another voltage source of which a voltage value is higher than the first voltage source” in the manner defined in instant claim 6. The limitation is not considered to be purely functional language as the drive current control unit has been interpreted under 112(f) and therefore the limitation describes the structure of the drive current control unit.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK L GREENE whose telephone number is (571)270-7555.  The examiner can normally be reached on M-F 8:30-4:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on (571) 270-5426.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARK L. GREENE/Examiner, Art Unit 3747                                                                                                                                                                                                        
/HUNG Q NGUYEN/Primary Examiner, Art Unit 3747